DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 5/27/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 18, the term “a circular perimeter” is indefinite as it is unclear what circular perimeter the term refers too.  No circular perimeter is recited, defined, or described in the claims and as such it is unclear what the term corresponds too.  Further, it is unclear if the term requires a circle, or if any rounded shape (e.g. circular) reads on the term.  As best understood by the Examiner, any rounded shape reads on the term, not necessarily a circle formed by the curve.  Clarification is required. 
Regarding claims 6, 12, and 16, the term “hook shaped” or “hook portion” is indefinite as it is unclear how a curve which only extends around less than or equal to half of a perimeter of a circle (as now required by the independent claim) can be interpreted as a hook.  Given the above requirement, it is further unclear what the structural differences are between the recited hook and a tip that is “crescent shaped” (for example as recited in claim 5).  It is unclear what is required by the term “hook”.  Clarification is required.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10 and 18, the term “extending along the curved portion less than or equal to half a circular perimeter” lacks support in the original disclosure and as such is deemed new matter and must be removed.  Specifically, the original disclosure does not provide any written support for the term, and the original drawings do not clearly show the device encompassing the claimed limitation.  The Examiner further notes the drawings are not to scale.  The only mention of the term comes from the prior art, as relied on below, and as such it is unclear how or where the term is supported by the instant invention.  Deletion is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 16, 18-24 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer, Jr. (US 4795344).
Regarding claims 1-7 and 9, Brewer discloses a dental hygiene instrument (see Figs. 1-5), comprising: a tip (28) on an end of a shank (20), the tip including a curved portion (e.g. half of circular tip, as shown below) including at least two curved edges (e.g. upper and lower inner and/or outer edges of the curved portion) extending along the curved portion less than or equal to half a circular perimeter (as shown below, half of circular tip forming the curved portion is less than or equal to half the circular perimeter of the full circular tip), the curved portion transverse to a longitudinal axis of the end of the shank (see Figs. 1-5).  Brewer additionally discloses the curved portion of the tip being convex with respect to the end of the shank (e.g. outside of curvature is convex, see Figs. 1-5; per claim 2); opposing lateral extents equidistant from the end of the shank (e.g. a lateral extent of the curved portion and opposite lateral extent of another curved portion, opposite thereto; see Fig. 2; per claim 3); the curved portion of the tip being concave (e.g. inside of curvature is concave) with respect to the end of the shank and extending in a segment of a circle (see Fig. 2; per claim 4); wherein the tip is crescent shaped (see Fig. 2 and below; per claim 5); wherein the tip is hook shaped (alternative interpretation where 40 is interpreted as tip, with curved portion being longer of the two sides of the circular tip, forming the hook shape; see Fig. 8; per claim 6); wherein the tip includes a portion with a radius of curvature suitable for engaging a curvature of an abutment for a dental implant (see Fig. 5, abstract and throughout; per claim 7); wherein the tip includes a tapered point portion (see taper at point of tip in Fig. 3; per claim 9); and wherein the curved portion includes an arc (see below; per claim 31).  

    PNG
    media_image1.png
    247
    801
    media_image1.png
    Greyscale

Regarding claims 10-13 and 16, Brewer discloses a dental hygiene instrument (see Figs. 1-5) comprising: a shank (20) including a first end (end closer to 28) and a second end (end closer 30); the shank including a tip (distal ends of 28) on the first end, the tip including a curved portion including at least two curved edges extending along the curved portion less than or equal to half a circular perimeter, the curved portion transverse to a longitudinal axis of the first end of the shank (see annotated Fig. and explanation above); and the shank including a bend (e.g. downward bend as shown in Fig. 4, at transition from larger cross section to smaller cross section of shank) between the first end and the second end.  Brewer additionally discloses wherein the tip is crescent shaped (see Figs.; per claim 11); wherein the portion of the tip is hook shaped (e.g. alternate embodiment as explained above with regards to claim 6, see Fig. 8; per claim 12); wherein the tip includes a portion with a radius of curvature suitable for engaging a curvature of an abutment for a dental implant (see Fig. 5, abstract and citations above; per claim 13); and further comprising a hook portion between the bend and the tip (e.g. alternate embodiment as explained above per claim 6, per Fig. 8; bend would be provided between hook and end of tip; per claim 16, as best understood by the Examiner).  
Regarding claims 18-24, Brewer discloses a dental hygiene instrument (see Figs. 1-5), comprising: a grip (20) with a first shank on a first end (e.g. narrower cross section of 20 as shown in Figs. 1 and 4, closer to tip 28) and a second shank on a second end (e.g. narrower cross section of 20 as shown in Fig. 1, closer to tip 30), the first shank and the second shank extending along the longitudinal axis of the grip (see Figs); the first shank and the second shank connected to a first tip (28) and a second tip (30), respectively; the first shank including a first bend between the grip and the first tip (e.g. downward bend as shown in Fig. 4 where cross section becomes smaller) and the second shank including a second bend between the grip and the second tip (e.g. lateral bend which starts to form extension of tip 30); and wherein the first tip including a curved portion including at least two curved edges extending along the curved portion less than or equal to half a circular perimeter, the curved portion transverse to the longitudinal axis of the grip (see annotated Fig. and explanation above).  Brewer additionally discloses wherein the second tip including a curved portion transverse to the longitudinal axis of the grip (see Fig. 1; per claim 19); wherein the first tip includes a potion with a radius of curvature suitable for engaging a curvature of a dental implant (see citations above; per claim 20); wherein the curved portion of the first tip is crescent shaped (e.g. 28; per claim 21); wherein the first tip and the second tip including a portion with a radius of curvature suitable for engaging a curvature of an abutment for a dental implant (see above; tip 30 suitable for engaging appropriately sized and shaped portion of abutment; per claim 22); wherein the curved portion of the first and second tip are crescent shaped (e.g. both portions of 28 and 30 form a crescent, see Fig. 1; per claim 23); and wherein the arcuate portion of the first tip is crescent shaped (see above) and the arcuate portion of the second tip is hook shaped (30; per claim 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Morimoto (US 9351802).
Regarding claim 8, Brewer does not teach that the radius of curvature is 0.094 inches as required.
Morimoto, however, teaches a similar curved tool shaped to and for cleaning dental implants (see Figs. 1-2 and 5a-b), wherein the tip can have a radius of curvature of 0.094 inches (2.3876 mm) to match the implant size (see col 2, lines 59-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brewer to include Morimoto’s radius of curvature as such modification would provide an appropriately sized tool for engaging and efficiently cleaning a dental implant and its components.  
Regarding claim 17, Brewer does not teach wherein the thickness of the tip ranges between about 0.01 to about 0.4 inches (.25 to 1 mm) as required. 
Morimoto, however, teaches a similar curved tool shaped to and for cleaning dental implants (see Figs. 1-2 and 5a-b), wherein the tip has a thickness ranging between about 0.01 to about 0.04 inches (e.g. outside diameter, see col 4, lines 40-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brewer to include Morimoto’s tip thickness as such modification would allow the tool to reach small areas of implants and implant components (see above, Morimoto).  
Claims 14-15 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Hoang (US 2017/0333169 A1).
Regarding claims 14-15 and 25-26, Brewer does not specifically teach wherein the (first or second) bend ranges from between about 40 to about 50 degrees, about 75 to about 85 degrees, or about 45 degrees as required.  
Hoang, however, teaches a similar dental tool used to clean dental implants (see Fig. 1) comprising bends ranging between about 40 to about 50 degrees, between about 75 and 85 or about 45 degrees (e.g. first bend 22a of 130 degrees, but with respect to the longitudinal axis 40 degrees (130-90), which the Examiner considers to be about 45, about 50 degrees, and about 75 degrees, absent a particular range or tolerance to what is or is not specifically considered to be “about” a particular value).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brewer to include Hoang’s bend angles, as such modification would allow for improved access to the implant and improved ergonomics for the user.  Further, should Applicant traverse the Examiner’s position above, the Examiner further notes that the specific angles chosen are result effective variables dependent on the particular implant or implant surface that the tool is intended to work on or access (e.g. based on its location in the mouth and size).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brewer/Hoang, as combined above, to provide the angles of about 40 to about 50 degrees, about 75 to about 85 degrees, or about 45 degrees as required, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 27-28 Brewer does not teach wherein the first bend includes a double bend between the grip and the first tip, the double bend including a first portion bend away from the longitudinal axis and the second portion bent further away from the longitudinal axis of the grip.  
Hoang, however, teaches a similar dental tool used for cleaning dental implants (see Fig. 1), comprising a double bend (22a and 24a) between the grip and a tip (10), the double bend including a first portion bent away from the longitudinal axis (e.g. at 22a) and a second portion bent further away (e.g. at 24a).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brewer to include Hoang’s double bend as such modification would improve access to the implant and ergonomics for the user.
Further, regarding claim 28, although Brewer/Hoang, as combined above, discloses substantially similar ranges for the angles of the double bend with regards to the longitudinal axis, Brewer/Hoang does not explicitly teach that the first angle is about 42 degrees and the second angle is about 68 degrees as required.  However, the Examiner notes that the specific angles chosen are result effective variable dependent on the particular implant or implant surface that the tool is intended to work on (e.g. based on its size and location in the mouth).   Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brewer/Hoang, as combined above, to provide the first and second angles of about 42 and about 68 degrees as required, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 14-15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Lee (US 2017/0296308 A1).
Regarding claims 14-15 and 25-26, Brewer does not specifically teach wherein the (first or second) bend ranges from between about 40 to about 50 degrees, about 75 to about 85 degrees, or about 45 degrees as required.  
Lee, however, teaches a similar dental tool used for subperiosteal jaw surgery (see Fig. 1) comprising bends ranging between about 40 to about 50 degrees, between about 75 and 85 or about 45 degrees (e.g. 20-70 degrees, [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brewer to include Lee’s bend angles as such modification would improves access to the area surrounding the tooth root and improved ergonomics for the user. 
Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments.  
Briefly regarding Applicant’s arguments to the prior art, the arguments to Brewer/Morimoto, Brewer/Hoang and Brewer/Lee have been fully considered but are not persuasive for the reasons above.  Additionally, the Examiner notes that Morimoto is only relied on to teach a relevant radius of curvature for cleaning implants and associated components.  Hoang and Lee are only relied on to teach different bend angles of dental tools.  Applicant’s arguments to the specific use of the secondary references are not persuasive as the arguments are not commensurate with the scope of the claims and would not result in a change in the principle operation or effect of Brewer; that is the secondary references are only used to teach a change of size and/or orientation.  Applicant has not provided any persuasive evidence as to why such modifications would be improper, and additionally has not provided any criticality for the claimed numerical ranges.  
Further, regarding the arguments to the restriction requirement, it is noted that such requirement was made final and is maintained herein.  Reconsideration can be provided should allowable subjected matter be indicated.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and interpretations above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 10420627 teaches a similar dental tool with curved portions and bend angles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772